Highlight Networks, Inc. 215 South Riverside Drive, Suite 12 Cocoa, FL 32922 October 18, 2010 Larry Spirgel Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3720 Washington, D.C. 20549 Re: Highlight Networks, Inc. Form 10-K for the fiscal year ended June 30, 2010 Filed September 23, 2010 File No. 333-153575 Dear Mr. Spirgel: By letter dated October 5, 2010, the staff (the “Staff,” “you” or “your”) of the United States Securities & Exchange Commission (the “Commission”) provided Highlight Networks, Inc. (“Highlight” or the “Company,” “we,” “us” or “our”) with its comments on the Company’s annual report (the “Annual Report”) on Form 10-K filed on September 23, 2010. We are in receipt of your letter and set forth below the Company’s responses to the Staff’s comments. For your convenience, the questions are listed below, followed by the Company’s response. Form 10-K for the fiscal year ended June 30, 2010 Item 9A(T) Controls and Procedures Management’s Annual Report on Internal Control over Financial Reporting, page 10 1. We refer to your assessment of financial control over financial reporting.Please amend your Form 10-K to revisethe disclosure to provide a statement as to whether or not internal control over financial reporting is effective.Refer to Item 308(T)(a)(3) of Regulation S-K. RESPONSE: We have amended our Annual Report to state that our internal controls over financial reporting are effective as of June 30, 2010. Exhibit 31.1 – Officer’s Certificate Pursuant to Section 302 Exhibit 31.2 - Officer’s Certificate Pursuant to Section 302 2. Please amend your Form 10-K to provide the Certifications to conform with Item 601(B)(31) of Regulation S-K. RESPONSE:We have amended our Annual Report to conform the Certifications with Item 601(B)(31) of Regulation S-K. The Company acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to staff comments do not foreclosetheCommission from taking any action with respect to the filing; and ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. Sincerely, /s/ Anthony Lombardo Anthony Lombardo President and Chief Executive Officer
